The opinion of the court was delivered by
Voorhees, J.
This is an appeal from the Second District Court of Newark. The point raised is that the statute of frauds, with reference to a reai estate broker’s commissions, does not permit a recovery by the agents under the facts set forth in this case.
The statute of frauds was undoubtedly an act for the benefit of real estate owners. It provides that “No person selling land for the owner shall be entitled to commissions unless (a) the authority for selling is in writing, signed by the owner; (b) the authority of the broker to make a sale is recognized in the writing, signed by the owner, and (c) the rate of commissions on the dollar shall have been stated therein. This section, of course, is applicable to the owner alone.
The following is a copy of the writing entered into:
*129“February 23d, 1912.
“This is to certify that I will pay two and one-half per centum' (2%%) commission on. the sale of the property, No. 53 South Orange Avenue, Newark.”
1 find no authority in it for selling or exchanging this land, or authorizing its sale, nor is the authority of any broker or real estate agent recognized by it. There is, ixi my opinion, no written authority for any broker to sell the land. Is this made good by the fact that the writing was delivered to a certain broker? It strikes me not, for the act says that “No person shall be entitled to any commission, nnless his authority for selling is in the writing, and his authority to make a sale is recognized in the writing.” I fail to find these necessary preliminary steps in the writing thus examined.
The judgment must be reversed in order that a new trial may he had.